Exhibit 10.2

GAS FRANCHISE AGREEMENT


THIS GAS FRANCHISE AGREEMENT (“Agreement”) is dated as of December 14, 2015, by
and between the CITY OF SALEM, VIRGINIA, a Virginia municipal corporation
(“Grantor”), and ROANOKE GAS COMPANY, a Virginia corporation (“Grantee”).


RECITALS


WHEREAS, Grantor has reviewed the Proposal for a Gas Franchise of Grantee; and


WHEREAS, Grantor, at a duly authorized and regular meeting of its City Council,
did vote to grant the Gas Franchise to Grantee pursuant to provisions of the
State Code and City Charter.


NOW, THEREFORE, in consideration of said grant of the Gas Franchise, the parties
agree as follows:


1. GRANT. Grantor hereby grants to Grantee and Grantee hereby accepts a
franchise to construct, reconstruct, operate, maintain, repair, and extend a Gas
Distribution System within Grantor’s Territorial Limits in accordance with the
terms and conditions set forth below (“Franchise”). The Franchise is granted
pursuant to Grantor’s Franchise Ordinance, adopted November 23, 2015,
(“Ordinance”), which is incorporated by reference herein, including any
applicable definitions.


2. TERM. The term of the Franchise shall be twenty (20) years, commencing on
January 1, 2016.


3. FRANCHISE FEE.


(a) Grantee shall pay to Grantor a Franchise Fee which shall be calculated
pursuant to this Section. It is understood that Grantee has or will enter into
franchise agreements with the City of Roanoke (“Roanoke”) and the Town of Vinton
(“Vinton”) (Grantor, Roanoke, and Vinton being hereinafter sometimes
collectively referred to as the “localities” and singularly as a “locality”)
with fee provisions identical to this one, and that the total annual Franchise
Fee to be paid to the three localities in aggregate is $98,196.00 for calendar
year 2016 (“base year total annual Franchise Fee”). Grantor’s Franchise Fee
shall be a percentage share of the base year total annual Franchise Fee, which
shall be determined on a pro rata basis according to its percentage share of the
total dollar value of Grantee’s gas sales occurring within the localities during
the calendar year. For each calendar year of the Franchise, each locality’s
percentage share shall be determined by the following formula:


total dollar value of Grantee’s gas sales within
Locality’s percentage share     =            the Territorial Limits of the
locality
                    total dollar value of Grantee’s gas sales in the three
localities


For calendar year 2016, the Franchise Fee shall be paid to Grantor on or before
March 31, 2017.

1



--------------------------------------------------------------------------------





(b) For each succeeding calendar year during the term of this Franchise, the
total annual Franchise Fee paid by Grantee to the localities shall be the base
year total annual Franchise Fee increased by three (3) percent compounded
annually over the term of the Franchise. For each calendar year during the term
of this Franchise, Grantor’s percentage share shall be determined pursuant to
this Section, and paid to Grantor on or before March 31 of the succeeding
calendar year.


4. BUSINESS OFFICE. Grantee shall during the term of this Franchise maintain at
least one business office within the Territorial Limits of Grantor. Such office
shall be open at least forty (40) hours per week for the conduct of business
between Grantee and its customers.


5. NONDISCRIMINATION. During the performance of this Agreement, Grantee agrees
as follows:


(a) Grantee will not discriminate against any employee or applicant for
employment because of race, religion, color, sex, national origin, age,
disability, or any other basis prohibited by state law relating to
discrimination in employment, except where there is a bona fide occupational
qualification reasonably necessary to the normal operation of the Grantee.
Grantee agrees to post in conspicuous places, available to employees and
applicants for employment, notices setting forth the provisions of this
nondiscrimination clause.


(b) Grantee in all solicitations or advertisements for employees placed by or on
behalf of Grantee will state that Grantee is an equal opportunity employer.


6. DRUG-FREE WORKPLACE.


(a) During the performance of this Agreement, Grantee agrees to provide a
drug‑free workplace for Grantee’s employees.


(b) For the purposes of this section, "drug‑free workplace" means a site for the
performance of work done in connection with a specific contract awarded to a
contractor, the employees of whom are prohibited from engaging in the unlawful
manufacture, sale, distribution, dispensation, possession or use of any
controlled substance or marijuana during the performance of the contract.


7. COMPLIANCE WITH LAWS AND REGULATIONS, AND IMMIGRATION LAW. Grantee agrees to
and will comply with all applicable federal, state, and local laws, ordinances,
and regulations, including, but not limited to all applicable licensing
requirements and environmental regulations. Grantee further agrees that Grantee
does not and shall not during the performance of this Agreement; knowingly
employ an unauthorized alien as defined in the Federal Immigration Reform &
Control Act of 1986.




8. FAITH BASED ORGANIZATIONS. Pursuant to Virginia Code Section 2.2-4343.1, be
advised that the City does not discriminate against faith-based organizations.



2



--------------------------------------------------------------------------------



9. NOTICE. All notices required under this Agreement or the Ordinance must be in
writing and shall be deemed validly given, by personal service, if sent by
certified mail, return receipt requested, or by a nationally recognized
overnight courier, addressed as follows (or any other address the party to be
notified may have designated to the sender by like notice):


Grantor:                     Grantee:


City of Salem                     Roanoke Gas Company
Attention: City Manager             Attention: President
City Hall                    519 Kimball Avenue, N.E.
114 North Broad Street             P.O. Box 13007
Salem, Virginia 24153             Roanoke, Virginia 24030


Notice shall be deemed delivered upon the date of personal service, two days
after deposit in the United States mail, or the day after delivery to a
nationally recognized overnight courier.


10. GOVERNING LAW. By virtue of entering into this Agreement, Grantor and
Grantee agree and submits themselves to a court of competent jurisdiction, which
shall be the Circuit Court or General District Court for the City of Salem,
Virginia, and further agrees this Agreement is controlled by the laws of the
Commonwealth of Virginia, with the exception of Virginia’s conflict law of
provisions which shall not apply, and that all claims, disputes and other
matters shall be decided only by such court according to the laws of the
Commonwealth of Virginia, as aforesaid. Grantor and Grantee further waive and
agree not to assert in any such action, suit, or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum, or that the venue of the action,
suit, or proceeding is improper.


11. ASSIGNABILITY: This Agreement is not assignable to any third party without
the expressed written consent of all parties to this Agreement.


12. CONSTRUCTION. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto.


13. SEVERABILITY AND SURVIVAL. If any term of this Agreement is found to be
invalid, such invalidity shall not affect the remaining terms of this Contract,
which shall continue in full force and effect. The parties intend for the
provisions of this Agreement to be enforced to the fullest extent permitted by
applicable law. Accordingly, the parties agree that if any provisions are deemed
not enforceable by any court or agency of competent jurisdiction, they shall be
deemed modified to the extent necessary to make them enforceable.


14. COUNTERPART COPIES. This Agreement may be executed in any number of
counterpart copies, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.





3



--------------------------------------------------------------------------------



15. ENTIRE AGREEMENT. This Agreement, together with the exhibits hereto,
contains all representations and the entire understanding between the parties
hereto with respect to the subject matter hereof. Any prior correspondence,
memoranda, or contracts are replaced in total by this Agreement and the exhibits
hereto. No amendment to this Agreement shall be valid unless made in writing and
signed by the appropriate parties.




SIGNATURES APPEAR ON FOLLOWING PAGES









































4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement by their
authorized representatives.


WITNESS:
 
ROANOKE GAS COMPANY
 
 
 
/s/ Diane L. Conner
 
By: /s/ John S. D'Orazio
 
 
 
Diane L. Conner, Assistant to CEO
 
John S. D'Orazio, President and CEO
Printed Name and Title
 
Printed Name and Title
 
 
12/14/2015
 
 
 
(SEAL)
 
 
 
 
 
WITNESS:
 
CITY OF SALEM, VIRGINIA
 
 
 
/s/ Mary Ellen Wines
 
By /s/ Kevin S. Boggess
 
 
Kevin S. Boggess, City Manager
Mary Ellen Wines, Zoning Administrator
 
 
Printed Name and Title
 
 
 
 
 
Approved as to form:
 
 
/s/Stephen M. Yost
 
 
City Attorney
 
 
 
 
 
Approved as to Execution:
 
 
/s/Stephen M. Yost
 
 
City Attorney
 
 
 
 
 
 
 
 
 
 
 
 
 
 






5

